          Case 2:18-cv-00452-LPL Document 18 Filed 11/26/18 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT FOR
                     THE WESTERN DISTRICT OF PENNSYLVANIA

HOLLY MARIE ARIAS DIAZ,

  Plaintiff,                                       Case No. 2:18-cv-00452-LPL

v.

CREDIT MANAGEMENT COMPANY,                         Judge Lisa Pupo Lenihan

     Defendant.


                   STIPULATION FOR DISMISSAL WITH PREJUDICE

         Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff hereby

stipulates to the dismissal of this matter, with prejudice. Each party will bear its own costs.



                                                       Respectfully submitted,


                                                       /s/ Sean L. Ruppert
                                                       Sean L. Ruppert, Esq.
                                                       PA ID: 314380
                                                       KRAEMER, MANES
                                                       & ASSOCIATES LLC
                                                       US Steel Tower
                                                       600 Grant St, Suite 4875
                                                       Pittsburgh, PA 15219
                                                       412.626.5550 (p)
                                                       sr@lawkm.com

                                                       Attorney for Plaintiff


Dated: November 26, 2018
